DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-14, 16 & 17 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to Method claim 1.
The prior art dose not disclose or suggest the method claimed “wherein the printed label substrate comprises a synthetic polymer material and has disposed thereon a primer wherein the primer is disposed between the synthetic polymer material and the electrostatically printed ink” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-4, 6-12, & 16 are allowable based upon their dependency thereof claim 1.
With regards to claim 13.
The prior art dose not disclose or suggest the claimed “a primer disposed on the synthetic polymer material: an electrostatically printed ink disposed on the substrate primer so that the primer is between the label substrate and the electrostatically printed ink” in combination with the remaining elements as set forth in claim 13.
With regards to claims 14 & 17 are allowable based upon their dependency thereof claim 17. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoops PG. Pub. No.: US 2005/0069686 A1 discloses a composition comprising a substrate, an intermediate layer adhered to the substrate, said intermediate layer being capable of receiving a graphic image, and a protective sealant covering the intermediate layer. Also, a method for producing the composition comprising adhering to the substrate an intermediate layer optionally having a graphic image present on the intermediate layer, and covering the intermediate layer and the optional image with a protective sealant. To the surface of the enhanced photographic image, a transparent protective coating is applied to protect the surface of the enhanced image. The coating comprises a mixture of acrylate oligomers and methacrylate ester monomers. The liquid mixture is applied to the upper surface of the enhanced image and permitted to stand for fifteen minutes to permit entrapped gases to escape. The above composition is placed in a 9 watt low pressure UV lamp in an ultraviolet oven for about three hours to produce a final cured protective coating of the enhanced photographic image adhered to the metal substrate, however is silent on the Method wherein the printed label substrate comprises a synthetic polymer material and has disposed thereon a primer wherein the primer is disposed between the synthetic polymer material and the electrostatically printed ink or a primer disposed on the synthetic polymer material: an electrostatically printed ink disposed on the substrate primer so that the primer is between the label substrate and the electrostatically printed ink.

Kita PG. Pub. No.: US 2001/0033992 A1 discloses A heat-sensitive lithographic printing plate precursor is disclosed, comprising a metal substrate having thereon 1) an ink-receptive layer, 2) a water-receptive layer comprising a colloidal particulate oxide or hydroxide of at least one element selected from the group consisting of beryllium, magnesium, aluminum, silicon, titanium, boron, germanium, tin, zirconium, iron, vanadium, antimony and transition metals, or additionally 3) a water-soluble overcoat layer, at least one layer of the ink-receptive layer, the water-receptive layer and the overcoat layer containing a compound capable of converting light into heat and the ink-receptive layer containing an epoxy resin having a softening point of 120.degree. C. or more, however is silent on the Method wherein the printed label substrate comprises a synthetic polymer material and has disposed thereon a primer wherein the primer is disposed between the synthetic polymer material and the electrostatically printed ink or a primer disposed on the synthetic polymer material: an electrostatically printed ink disposed on the substrate primer so that the primer is between the label substrate and the electrostatically printed ink.

Koile et al. US PATENT No.: US 8,182,902 B2 discloses a labeled in-mold shaped article in which an in-mold label having a thermoplastic resin-containing substrate layer and a heat-seal layer that contains a heat-seal resin and a water-soluble binder is stuck to a shaped article and in which the in-mold label does not peel off from the shaped article even when the labeled in-mold shaped article is dipped in water at 40.degree. C. for 4 days. The labeled in-mold shaped article satisfies both label adhesiveness and delabelability, however is silent on the Method wherein the printed label substrate comprises a synthetic polymer material and has disposed thereon a primer wherein the primer is disposed between the synthetic polymer material and the electrostatically printed ink or a primer disposed on the synthetic polymer material: an electrostatically printed ink disposed on the substrate primer so that the primer is between the label substrate and the electrostatically printed ink.

Ishida et al. US PATENT No.: US 8,486,515 B2 discloses a coating composition for a plastic label, which contains an oxetane compound, an epoxy compound, and a cyclic acetal and/or a poly(vinyl butyral). The coating composition excels in suitability for printing such as gravure printing or flexographic printing, cures rapidly to give excellent productivity, and after curing, gives a coating layer that excels in adhesion to a plastic base film and in toughness. A plastic label formed using the coating composition excels in surface scratch resistance and crumpling resistance, and therefore is particularly useful as a label for use in plastic containers, and metal containers such as bottle cans, however is silent on the Method wherein the printed label substrate comprises a synthetic polymer material and has disposed thereon a primer wherein the primer is disposed between the synthetic polymer material and the electrostatically printed ink or a primer disposed on the synthetic polymer material: an electrostatically printed ink disposed on the substrate primer so that the primer is between the label substrate and the electrostatically printed ink.

Clifford et al. PG. Pub. No: US 20160083611 A1 discloses coatings for application to a wide array of substrates and particularly to paper. The coatings promote , however is silent on the Method wherein the printed label substrate comprises a synthetic polymer material and has disposed thereon a primer wherein the primer is disposed between the synthetic polymer material and the electrostatically printed ink or a primer disposed on the synthetic polymer material: an electrostatically printed ink disposed on the substrate primer so that the primer is between the label substrate and the electrostatically printed ink.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852